DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Addy et al. (US 6,724,316) in view of Anderholm (US 10,460,582).
Regarding claims 1, 8, 15 and 16:  Addy discloses a security system comprising: a sensor (2) configured to detect a distance to an object along a direction in an area; an alarm panel (5) in communication with the sensor; at least one of the sensor and the alarm panel configured to determine a state of the object (door) in response to the 
Addy does not disclose the sensor is mounted in a fixed location in the area.  Andersholm discloses a presence detection for detecting a person in a room using radar sensor or depth camera; and a sensor (300) configured to detect a distance to an object along a direction in an area, the sensor is mounted in a fixed location in the area (Figs. 11A and 11B) (col. 18, line 59-col. 19, line 9).  It would have been obvious before the effective filing date of the claimed invention to mount the sensor at a fixed location as taught by Anderholm in a system as disclosed by Addy to effectively sensor a presence of the person in the area. 

Regarding claims 2 and 9:  Addy discloses the alarm panel is configured to generate an alert in response to the state of the object (col. 4, lines 45-50).

Regarding claims 3 and 10:  Addy discloses at least one of the sensor and the alarm panel stores provisioning data (thresholds or programmed parameters) for each object in the area (col. 6, lines 9-22; 65-67).

Regarding claims 6 and 13:  Addy discloses at least one of the sensor and the alarm panel is configured to transmit an alert message over a network (wireless RF network) in response to the state of the object (col. 5, lines 56-64).

.


Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Addy et al. (US 6,724,316) in view of Anderholm (US 10,460,582) and further in view of Thibault (US 8,773,263).
Regarding claims 4 and 11:  Addy in view of Anderholm discloses the provisioning data includes a distance to the object (relates to the door being closed, slightly ajar or open), a direction to the object (relates to the door being closed, slightly ajar or open) and state data (closed, slightly ajar, opened) for the object.  Addy in view of Anderholm does not disclose an object identifier.  Thibault discloses a security system comprising an object identifier; which identifies which door or window detected the movement (col. 10, lines 8-57).  It would have been obvious before the effective filing date of the claimed invention to identify which object is opened/closed as taught by Thibault in a system as disclosed by Addy in view of Anderholm to conveniently identify which object is opened/closed so that appropriate action may be taken.
Regarding claims 5 and 12:  Addy discloses the state data comprises a first state and a first distance (threshold responding to the door being slightly ajar at a first distance) corresponding to the first state and a second state and a second distance (threshold responding to the door being opened at a second distance) corresponding to the second state (col. 6, lines 9-22).

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 11/01/2021, with respect to the rejection(s) of claim(s) 1-15 under Addy et al. (US 6,724,316) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anderholm et al. (US 10,460,582).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        1/14/2022